 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   LARRY WILLIAM CORTINAS,                                       1:17-cv-00130-AWI-GSA-PC
12                   Plaintiff,                                    FINDINGS AND RECOMMENDATIONS,
                                                                   RECOMMENDING THAT
13          vs.                                                    DEFENDANTS’ MOTION FOR
                                                                   SUMMARY JUDGMENT BE DENIED
14   M. HUERTA, et al.,                                            (ECF No. 51.)
15                   Defendants.                                   OBJECTIONS, IF ANY, DUE WITHIN
                                                                   FOURTEEN (14) DAYS
16

17

18

19   I.       BACKGROUND
20            Larry William Cortinas (“Plaintiff”) is a state prisoner proceeding pro se and in forma
21   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with
22   the original Complaint, filed on January 30, 2017, against Correctional Officer (C/O) J. Scalia,
23   and C/O M. Huerta (“Defendants”) for use of excessive force in violation of the Eighth
24   Amendment.1 (ECF No. 1.)
25
                       1
26                      On September 13, 2017, the court issued an order for this case to proceed only against defendants
     Scalia and Huerta for use of excessive force and defendant Scalia for retaliation, and dismissing all other claims and
27   defendants from this action based on Plaintiff’s failure to state a claim. (ECF No. 11.) On August 20, 2018, the
     court dismissed Plaintiff’s retaliation claim against defendant Scalia based on Plaintiff’s failure to exhaust
28   administrative remedies. (ECF No. 37.)


                                                               1
 1           On July 24, 2019, Defendants filed a motion for summary judgment on the ground that
 2   the undisputed facts show that Plaintiff’s claims are barred under the favorable termination
 3   doctrine in Heck v. Humphrey, 512 U.S. 477, 486–87 (1994).2 (ECF No. 51.) On August 7,
 4   2019, Plaintiff filed an opposition to the motion. (ECF Nos. 55-56.) On August 13, 2019,
 5   Defendants filed a reply. (ECF No. 57.) The motion is deemed submitted. Local Rule 230(l).
 6             For the reasons set forth below, the court concludes that Plaintiff’s case is not barred by
 7   Heck and recommends that Defendants’ motion for summary judgment be denied.
 8   II.     SUMMARY JUDGMENT STANDARD
 9           Any party may move for summary judgment, and the court shall grant summary judgment
10   if the movant shows that there is no genuine dispute as to any material fact and the movant is
11   entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a) (quotation marks omitted);
12   Washington Mut. Inc. v. U.S., 636 F.3d 1207, 1216 (9th Cir. 2011). Each party’s position,
13   whether it be that a fact is disputed or undisputed, must be supported by (1) citing to particular
14   parts of materials in the record, including but not limited to depositions, documents, declarations,
15   or discovery; or (2) showing that the materials cited do not establish the presence or absence of
16   a genuine dispute or that the opposing party cannot produce admissible evidence to support the
17   fact. Fed. R. Civ. P. 56(c)(1) (quotation marks omitted). The court may consider other materials
18   in the record not cited to by the parties, but it is not required to do so. Fed. R. Civ. P. 56(c)(3);
19   Carmen v. San Francisco Unified Sch. Dist., 237 F.3d 1026, 1031 (9th Cir. 2001); accord
20   Simmons v. Navajo Cnty., Ariz., 609 F.3d 1011, 1017 (9th Cir. 2010).
21           Defendant does not bear the burden of proof at trial and in moving for summary judgment,
22   he only needs to prove an absence of evidence to support Plaintiff’s case. In re Oracle Corp. Sec.
23   Litig., 627 F.3d 376, 387 (9th Cir. 2010) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106
24   S.Ct. 2548 (1986)). If Defendants meet their initial burden, the burden then shifts to Plaintiff “to
25   designate specific facts demonstrating the existence of genuine issues for trial.” In re Oracle
26
                      2
27                         Concurrently with their motion for summary judgment, Defendants served Plaintiff with the
     requisite notice of the requirements for opposing the motion. Woods v. Carey, 684 F.3d 934, 939-41 (9th Cir. 2012);
28   Rand v. Rowland, 154 F.3d 952, 960-61 (9th Cir. 1998). (ECF No. 51-2.)


                                                             2
 1   Corp., 627 F.3d at 387 (citing Celotex Corp., 477 U.S. at 323). This requires Plaintiff to “show
 2   more than the mere existence of a scintilla of evidence.” Id. (citing Anderson v. Liberty Lobby,
 3   Inc., 477 U.S. 242, 252, 106 S.Ct. 2505 (1986)).
 4            In judging the evidence at the summary judgment stage, the court may not make
 5   credibility determinations or weigh conflicting evidence, Soremekun v. Thrifty Payless, Inc., 509
 6   F.3d 978, 984 (9th Cir. 2007) (quotation marks and citation omitted), and it must draw all
 7   inferences in the light most favorable to the nonmoving party and determine whether a genuine
 8   issue of material fact precludes entry of judgment, Comite de Jornaleros de Redondo Beach v.
 9   City of Redondo Beach, 657 F.3d 936, 942 (9th Cir. 2011) (quotation marks and citation omitted).
10   The court determines only whether there is a genuine issue for trial. Thomas v. Ponder, 611 F.3d
11   1144, 1150 (9th Cir. 2010) (quotation marks and citations omitted).
12            In arriving at these findings and recommendations, the court carefully reviewed and
13   considered all arguments, points and authorities, declarations, exhibits, statements of undisputed
14   facts and responses thereto, if any, objections, and other papers filed by the parties. Omission of
15   reference to an argument, document, paper, or objection is not to be construed to the effect that
16   this court did not consider the argument, document, paper, or objection. This court thoroughly
17   reviewed and considered the evidence it deemed admissible, material, and appropriate.
18   III.     PLAINTIFF’S ALLEGATIONS AT ISSUE IN THE COMPLAINT3
19            Plaintiff is presently incarcerated at California State Prison-Sacramento in Represa,
20   California. The events at issue in the Complaint allegedly occurred at Corcoran State Prison in
21   Corcoran, California, when Plaintiff was incarcerated there in the custody of the California
22   Department of Corrections and Rehabilitation (CDCR).
23   ///
24

25
                       3
                        Plaintiff’s Complaint is verified, and his allegations constitute evidence where they are based on
26   his personal knowledge of facts admissible in evidence. Jones v. Blanas, 393 F.3d 918, 922-23 (9th Cir. 2004). The
     summarization of Plaintiff’s claim in this section should not be viewed by the parties as a ruling that the allegations
27   are admissible. The court will address, to the extent necessary, the admissibility of Plaintiff’s evidence in the
     sections which follow.
28


                                                               3
 1          Plaintiff’s allegations of excessive force follow:
 2          On December 31, 2014, at approximately 10:00 a.m., C/O Huerta ordered Plaintiff to exit
 3   his cell so his cable box could be fixed. C/O Huerta handcuffed Plaintiff per policy, then escorted
 4   him roughly 20 feet to the shower. The handcuffs were left on. After about 10 minutes, C/O
 5   Huerta and C/O Scalia ordered Plaintiff to back out of the shower. C/O Huerta placed a
 6   “controlled arm bar hold[, g]ripping both my thumbs.” (ECF No. 1 at 4.) As Plaintiff approached
 7   his cell’s open door, C/O Scalia and C/O Huerta slammed Plaintiff into the wall. C/O Huerta
 8   applied his estimated 280 pounds into Plaintiff’s back, while C/O Scalia pulled Plaintiff’s right
 9   [leg] out from under him. C/O Huerta landed on Plaintiff’s back as Plaintiff was slammed onto
10   the concrete floor. C/O Scalia grabbed Plaintiff’s hair and beard and slammed his face into the
11   floor by lifting up Plaintiff’s head by the hair. C/O Scalia then placed his knee on Plaintiff’s
12   neck and pounded Plaintiff’s head into the concrete floor 10 times as he said, “You like this.”
13   (ECF No. 1 at 5.) After the tenth time Plaintiff lost consciousness. He had a lemon-size knot on
14   his left temple, a black eye, dizziness, ears ringing for two days, and vomiting. Only due to the
15   control tower’s alertness was an alarm sounded. For two weeks Plaintiff was denied medical
16   treatment. He still suffers back and neck pain.
17          Plaintiff requests monetary damages and injunctive relief.
18   IV.    LEGAL STANDARDS
19          A.      Excessive Force
20          “What is necessary to show sufficient harm for purposes of the Cruel and Unusual
21   Punishments Clause [of the Eighth Amendment] depends upon the claim at issue . . . .” Hudson
22   v. McMillian, 503 U.S. 1, 8 (1992). “The objective component of an Eighth Amendment claim
23   is . . . contextual and responsive to contemporary standards of decency.” Id. (internal quotation
24   marks and citations omitted). The malicious and sadistic use of force to cause harm always
25   violates contemporary standards of decency, regardless of whether or not significant injury is
26   evident. Id. at 9; see also Oliver v. Keller, 289 F.3d 623, 628 (9th Cir. 2002) (Eighth Amendment
27   excessive force standard examines de minimis uses of force, not de minimis injuries)). However,
28   not “every malevolent touch by a prison guard gives rise to a federal cause of action.” Id. at 9.

                                                       4
 1   “The Eighth Amendment’s prohibition of cruel and unusual punishments necessarily excludes
 2   from constitutional recognition de minimis uses of physical force, provided that the use of force
 3   is not of a sort ‘repugnant to the conscience of mankind.” Id. at 9-10 (internal quotations marks
 4   and citations omitted).
 5          “[W]henever prison officials stand accused of using excessive physical force in violation
 6   of the Cruel and Unusual Punishments Clause, the core judicial inquiry is . . . whether force was
 7   applied in a good-faith effort to maintain or restore discipline, or maliciously and sadistically to
 8   cause harm.” Id. at 7. “In determining whether the use of force was wanton and unnecessary, it
 9   may also be proper to evaluate the need for application of force, the relationship between that
10   need and the amount of force used, the threat reasonably perceived by the responsible officials,
11   and any efforts made to temper the severity of a forceful response.” Id. (internal quotation marks
12   and citations omitted). “The absence of serious injury is . . . relevant to the Eighth Amendment
13   inquiry, but does not end it.” Id.
14          B.      Heck v. Humphrey4 – Favorable Termination Rule
15          “A state prisoner cannot use a § 1983 action to challenge the ‘fact or duration of his
16   confinement,’ because such an action lies at the ‘core of habeas corpus.’” Simpson v. Thomas,
17   528 F.3d 685, 693 (9th Cir. 2008) (quoting Preiser v. Rodriguez, 411 U.S. 475, 489 (1973)).
18   Thus, where a § 1983 action seeking damages alleges constitutional violations that would
19   necessarily imply the invalidity of a conviction or sentence, the prisoner must first establish that
20   the underlying sentence or conviction has already been invalidated on appeal, by a habeas
21   petition, or terminated in his favor via some other similar proceeding. Heck, 512 U.S. at 438-37.
22   This “favorable termination” rule applies to prison disciplinary proceedings, if those proceedings
23   resulted in the loss of good-time or behavior credits. Balisok, 520 U.S. at 646-48 (holding that
24   claim for monetary and declaratory relief challenging validity of procedures used to deprive
25   prisoner of good-time credits is not cognizable under § 1983); see also Wilkinson v. Dotson, 544
26   U.S. 74, 81-82 (2005) (explaining that “a state prisoner’s § 1983 action is barred (absent prior
27

28
                    4
                        512 U.S. 477 (1994).

                                                      5
 1   invalidation) no matter the relief sought (damages or equitable relief), no matter the target of the
 2   prisoner’s suit (state conduct leading to conviction or internal prison proceedings) if success in
 3   that action would necessarily demonstrate the invalidity of confinement or its duration”
 4   (emphasis omitted)). Stated another way, a § 1983 claim is barred if the “plaintiff could prevail
 5   only by negating ‘an element of the offense of which he has been convicted.’” Cunningham v.
 6   Gates, 312 F.3d 1148, 1153-54 (9th Cir. 2002) (citing Heck, 512 U.S. at 487 n. 6). However,
 7   when the § 1983 claim does not necessarily implicate the underlying disciplinary action (or
 8   criminal conviction), it may proceed. See Muhammad v. Close, 540 U.S. 749, 754-55 (2004).
 9          C.      Sham Declaration
10          “‘The general rule in the Ninth Circuit is that a party cannot create an issue of fact by an
11   affidavit contradicting his prior deposition testimony.’” Yeager v. Bowlin, 693 F.3d 1076, 1081
12   (9th Cir. 2012) (citing Van Asdale v. International Game Technology, 577 F.3d at 998 (quoting
13   Kennedy v. Allied Mut. Ins. Co., 952 F.2d 262, 266 (9th Cir. 1991)). This sham affidavit rule
14   prevents “a party who has been examined at length on deposition” from “rais[ing] an issue of
15   fact simply by submitting an affidavit contradicting his own prior testimony,” which “would
16   greatly diminish the utility of summary judgment as a procedure for screening out sham issues
17   of fact.” Yeager, 693 F.3d at 1081 (quoting Kennedy, 952 F.2d at 266 (internal quotation marks
18   omitted); see also Van Asdale, 577 F.3d at 998 (stating that some form of the sham affidavit rule
19   is necessary to maintain the principle that summary judgment is an integral part of the federal
20   rules)). But the sham affidavit rule “‘should be applied with caution’” because it is in tension
21   with the principle that the court is not to make credibility determinations when granting or
22   denying summary judgment. Van Asdale, 577 F.3d at 998 (quoting Sch. Dist. No. 1J v. AC andS,
23   Inc., 5 F.3d 1255, 1264 (9th Cir.1993)). In order to trigger the sham affidavit rule, the district
24   court must make a factual determination that the contradiction is a sham, and the “inconsistency
25   between a party’s deposition testimony and subsequent affidavit must be clear and unambiguous
26   to justify striking the affidavit.” Van Asdale, 557 F.3d at 998–99.
27          Newly-remembered facts, or new facts, accompanied by a reasonable explanation, should
28   not ordinarily lead to the striking of a declaration as a sham. Yeager, 693 F.3d at 1081 (citing

                                                      6
 1   see Cleveland v. Policy Mgmt. Sys. Corp., 526 U.S. 795, 806–07, 119 S.Ct. 1597, 143 L.Ed.2d
 2   966 (1999) (stating the general rule that parties may explain or attempt to resolve contradictions
 3   with an explanation that is sufficiently reasonable)). “‘[T]he non-moving party is not precluded
 4   from elaborating upon, explaining or clarifying prior testimony elicited by opposing counsel on
 5   deposition and minor inconsistencies that result from an honest discrepancy, a mistake, or newly
 6   discovered evidence afford no basis for excluding an opposition affidavit.’” (Yeager, 693 F.3d
 7   at 1081 (quoting Van Asdale, 577 F.3d at 999 (quoting Messick v. Horizon Indus., 62 F.3d 1227,
 8   1231 (9th Cir. 1995) (internal quotation marks omitted).
 9   V.       DEFENDANTS’ STATEMENT OF UNDISPUTED FACTS (DUF)5
10            Defendants submitted the following Statement of Undisputed Facts. (ECF No. 51-3.)
11
                 Defendants’ Undisputed Facts                                     Evidence
12
                 Plaintiff Larry William Cortinas (CDCR No. P-                    Compl. 3, ECF No. 1.
      1.         09908) is a CDCR inmate who was housed at
13
                 CSP-Corcoran on December 31, 2014.
14
                 Defendants Huerta and Scalia are CDCR                            Compl. 3-4, ECF No. 1.
15    2.         correctional officers who were working at CSP-
16
                 Corcoran on December 31, 2014.

17               On December 31, 2014, Defendants Huerta and                      Compl. 3-4, ECF No. 1; Rules
      3.         Scalia escorted Cortinas toward Cortinas’s cell.                 Violation Report Log No.
18                                                                                3AAS-14-12-010 at 1 (Borunda
                                                                                  Decl. Ex. A).
19

20               A Rules Violation Report regarding the December                  Rules Violation Report Log No.
      4.         31, 2014 incident states that Cortinas began                     3AAS-14-12-010 at 1 (Borunda
21               resisting Defendants’ escort by pushing back toward              Decl. Ex. A).
                 officer Huerta.
22

23

24
                        5
                          Plaintiff failed to properly address Defendants’ statement of undisputed facts, as required by
25   Local Rule 260(b). Accordingly, the court may consider Defendants’ assertions of fact as undisputed for purposes
     of this motion. Id.; Fed. R. Civ. P. 56(e)(2). However, in light of the Ninth Circuit’s directive that a document filed
26   pro se is “to be liberally construed,” Estelle v. Gamble, 429 U.S. 97, 106, 97 S.Ct. 285, 292, and Rule 8(e) of the
     Federal Rules of Civil Procedure provides that “[p]leadings shall be construed so as to do justice,” see Erickson v.
27   Pardus, 551 U.S. 89, 94, 127 S. Ct. 2197, 2200, 167 L. Ed. 2d 1081 (2007), the court shall strive to resolve this
     motion for summary judgment on the merits.
28


                                                               7
 1         Defendants’ Undisputed Facts                           Evidence
           A Rules Violation Report regarding the December        Rules Violation Report Log No.
 2   5.    31, 2014 incident states that officer Huerta ordered   3AAS-14-12-010 at 1 (Borunda
 3         Cortinas to stop resisting but Cortinas continued      Decl. Ex. A).
           resisting and attempted to turn toward the officers.
 4
           On December 31, 2014, officers took physical           Compl. 4, ECF No. 1; Rules
 5   6.    control of inmate Cortinas and forced him to the       Violation Report Log No.
 6         ground.                                                3AAS-14-12-010 at 1 (Borunda
                                                                  Decl. Ex. A).
 7

 8         A Rules Violation Report regarding the December        Rules Violation Report Log No.
     7.    31, 2014 incident states that as Cortinas was going    3AAS-14-12-010 at 1 (Borunda
 9         to the ground, it appeared he hit his head on the      Decl. Ex. A).
10
           curb of the tier.

11
           During the December 31, 2014 incident, an alarm        Compl. 5, ECF No. 1; Rules
     8.    was sounded and additional CDCR staff members          Violation Report Log No.
12
           arrived, who took over custody of Cortinas.            3AAS-14-12-010 at 1 (Borunda
13                                                                Decl. Ex. A).
14
           On January 14, 2015, the investigation into the        Rules Violation Report Log No.
     9.    December 31, 2014 incident involving Plaintiff         3AAS-14-12-010 at 2 (Borunda
15
           Cortinas was concluded.                                Decl. Ex. A).
16
           Cortinas was charged with “Willfully Resisting a       Rules Violation Report Log No.
17   10.   Peace Officer Resulting in the Use of Force” in        3AAS-14-12-010 at 2-3
18         Rules Violation Report (RVR) log number 3AAS-          (Borunda Decl. Ex. A).
           14-12-010.
19
           On February 13, 2015, Cortinas appeared before the     Rules Violation Report Log No.
20   11.   Senior Hearing Officer (SHO) for adjudication of       3AAS-14-12-010 at 3 (Borunda
           the RVR. Cortinas pled guilty, and was found guilty    Decl. Ex. A); Borunda Decl. ¶ 5;
21
           of “Willfully Resisting a Peace Officer Resulting in   Cortinas Dep. at 54:13-55:07
22         the Use of Force.”                                     (Duggan Decl. Ex. B).

23
           Cortinas was assessed 90 days credit forfeiture and    Rules Violation Report Log No.
24   12.   ten day loss of yard privileges in RVR log number      3AAS-14-12-010 at 3 (Borunda
25         3AAS-14-12-010.                                        Decl. Ex. A); Borunda Decl. ¶ 5;
                                                                  Cortinas Dep. at 54:14-55:25
26                                                                (Duggan Decl. Ex. B).

27

28


                                                  8
 1         Defendants’ Undisputed Facts                            Evidence
           The credits Cortinas lost in RVR log number             Borunda Decl. ¶ 6; Cortinas
 2   13.   3AAS-14-12-010 have not been restored.                  Dep. at 55:22-56:3 (Duggan
 3                                                                 Decl. Ex. B).

 4         Cortinas asserts he did not push back into officers     Compl. 4, ECF No. 1; Transcript
     14.   on December 31, 2014, did not turn toward officers,     of Cortinas Dep. at 51:25-52:24,
 5
           and did not resist the escort.                          55:1-56:10 (Duggan Decl. Ex.
 6                                                                 B.)

 7         Cortinas asserts that on December 31, 2014,             Cortinas Dep. at 28:8-29:3
     15.   Defendants attacked him without any physical            (Duggan Decl. Ex. B).
 8         provocation due to earlier verbal insults Cortinas
 9         directed toward officer Scalia.

10         Cortinas asserts that Defendants slammed Cortinas       Compl. 4, ECF No. 1.
     16.   into the wall, took him to the ground and that
11         Defendant Scalia slammed his head into the ground
           ten times.
12

13         Cortinas’s complaint states “Correctional officer(s)    Compl. 4, ECF No. 1.
     17.   M. Huerta and J. Scalia ordered me to back out of
14         the shower . . . as I approached my cell’s open door,
           correctional officer J. Scalia and M. Huerta
15
           slammed me into the wall.”
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  9
 1             Defendants’ Undisputed Facts                           Evidence
               At his deposition, Cortinas testified as follows:      Cortinas Dep. at 51:25-52:07,
 2    18.      “Q. So, yeah, in that paragraph, it says that as you   52:20-24, 56:6-10 (Duggan
 3             were walking back from the shower, you turned          Decl. Ex. B).
               toward Officer Huerta.
 4             A. Yeah, that’s not true. In fact, that would have
               been impossible, because he had my thumbs and
 5             had a bar, an arm underneath my arm, locking me in
 6
               a position that there is no way I could have turned
               on him without being tossed over the rail or some
 7             other way.
               ...
 8             Q. There in the second paragraph, it says,
               ‘Suddenly, Cortinas turned in an attempt to break
 9
               free from the escort toward Officer Huerta.’
10             Did you do that?
               A. Negative. No.
11             ...
               Q. ·There, it says in the first paragraph, ‘Cortinas
12             began resisting my escort by pushing himself back
13
               into me.’
               Did you do that?
14             A. No.
               At his deposition, Cortinas testified that he only     Cortinas Dep. at 55:01-13
15    19.      pled guilty in rules violation proceeding 3AAS-14-     (Duggan Decl. Ex. B).
               12-010 because the punishment offered was “very
16
               minimal.”
17

18   VI.    DEFENDANTS’ MOTION
19          Defendants’ evidence includes Plaintiff’s allegations in his Complaint; the declarations
20   of R. Borunda (Correctional Case Records Manager) and Jeremy Duggan (Deputy Attorney
21   General), Plaintiff’s Rules Violation Report (RVR) Log No. 3AAS-14-12-010, excerpts from
22   Plaintiff’s Deposition Transcript of December 5, 2018, and court records.
23          Defendants argue that Plaintiff’s case is Heck-barred because at his disciplinary hearing
24   he pled guilty and was found guilty of resisting officers and penalized with the loss of 90 good-
25   time credits, which affected the length of his confinement and have not been restored. (RVR Log
26   No. 3AAS-14-12-010 at 3 (Borunda Decl. ¶¶ 5, 6 & Ex. A)); Cortinas Dep. at 54:13-56:3 (Duggan
27   Decl. Ex. B.)) In the Complaint, Plaintiff asserts that he did not resist officers and that officers
28   had no justification to employ any force against him. (Compl. 4, ECF No. 1; Transcript of Cortinas

                                                     10
 1   Dep. at 51:25-52:24, 55:1-56:10 (Duggan Decl. Ex. B.)) Plaintiff claims that officers slammed him
 2   into the wall near his cell which was unprovoked. (Compl. 4, ECF No. 1.) Defendants provide
 3   evidence that at his deposition, Plaintiff contradicted his guilty plea by testifying that he did not
 4   resist Defendants:
 5          “Q. So, yeah, in that paragraph, it says that as you were walking back from
            the shower, you turned toward Officer Huerta.
 6
            A. Yeah, that’s not true. In fact, that would have been impossible, because he
 7          had my thumbs and had a bar, an arm underneath my arm, locking me in a
            position that there is no way I could have turned on him without being tossed
 8          over the rail or some other way.
            ...
 9
            Q. There in the second paragraph, it says, ‘Suddenly, Cortinas turned in an
10          attempt to break free from the escort toward Officer Huerta.’ Did you do that?
11          A. Negative. No.
            ...
12
            Q. There, it says in the first paragraph, ‘Cortinas began resisting my escort
13          by pushing himself back into me.’ Did you do that?
14          A. No.”
15   (Cortinas Dep. at 51:25-52:07, 52:20-24, 56:6-10 (Duggan Decl. Ex. B.))
16
            Plaintiff attempted to explain this contradiction by testifying that he only pled guilty
17
     because the punishment offered was “very minimal.”
18
            “Q. Did you plead guilty to willfully resisting a peace officer resulting in the use
19          of force?
20          A. Apparently so. And the only reason that I would have done that was because
            the punishment offered me in the plea deal was very minimal at that. Ten days
21          loss of privileges, that’s nothing considering you’re in the hole already.
            ...
22
            Q. So what you’re saying is you pled guilty, but you did not, in fact, willfully
23          resist?
24          A. I accepted a plea agreement with the senior hearing officer for a ten-day loss
            of privilege. So I pled guilty instead of getting the worse[] of the two evils, which
25          would have been 90 days loss of privilege, 90 days loss of television, 90 days loss
            of this, that, and the other thing.
26
            Q. You were also assessed 90 days credit forfeiture.”
27
     (Cortinas Dep. at 55:01-13 (Duggan Decl. Ex. B).
28


                                                      11
 1           Defendants argue that Plaintiff’s reason for pleading guilty does not change the fact that
 2   the Heck bar applies, because under Ramirez v. Galaza, 334 F.3d 850, 856 (9th Cir. 2003), the
 3   application of the Heck bar “turns solely” on whether a successful § 1983 action invalidates a
 4   conviction or administrative sanction. Defendants contend that a favorable ruling for Plaintiff in
 5   this § 1983 case would imply that his conviction for resisting Defendants was wrong, and
 6   therefore unless Plaintiff’s guilty finding is overturned his excessive force claim is barred and
 7   should be dismissed.
 8   VII.    DEFENDANTS’ BURDEN
 9           The court finds that Defendants have met their burden of demonstrating that Plaintiff’s §
10   1983 case is barred under the favorable termination doctrine in Heck, which was extended under
11   Edwards v. Balisok, 520 U.S. 641 (1997) to actions under § 1983 that, if successful, would
12   necessarily demonstrate the invalidity of confinement or its duration. The burden shifts to
13   Plaintiff to come forward with evidence showing why this case should not be dismissed as barred
14   by Heck.
15   VII.    PLAINTIFF’S POSITION
16           A.      Untimeliness
17           Plaintiff argues that Defendants’ motion for summary judgment, filed on July 24, 2019,
18   should be denied as untimely because this is the second motion for summary judgment in this
19   case, that discovery has long been closed in this matter, and no new evidence has been discovered
20   that was not known to defense counsel in 2018, and finally, no agreement or leave of court was
21   sought prior to its filing.
22           Plaintiff’s arguments on this point is without merit. Defendants correctly argue that their
23   motion for summary judgment was not untimely as it was filed on the deadline set forth in the
24   court’s order granting Plaintiff’s motion to extend the deadlines in this case. (Order Granting
25   Pltf’s Motion, ECF No. 44, setting dispositive motion filing deadline as July 24, 2019).
26   ///
27   ///
28   ///

                                                     12
 1            B.       Heck-bar
 2            Plaintiff’s evidence includes his allegations in the Complaint, Plaintiff’s declaration filed
 3   on August 7, 2019, testimony from Plaintiff’s Deposition Transcript of December 5, 2018, and
 4   court records.
 5            Plaintiff argues that Defendants have mis-applied the termination doctrine in Heck v.
 6   Humphrey, because Plaintiff is not challenging the findings from his disciplinary hearing. He
 7   asserts that he pled guilty, did not file an appeal, and did not seek to restore the 90 days of good-
 8   time credit.6 Plaintiff claims that he is challenging the amount of force used on him when he was
 9   in restraints, the ten times his head was lifted and smashed into the concrete floor after he was
10   prone on his stomach. Plaintiff asserts that when he was on the floor he was not acting in any
11   way that could be perceived as resistance. When the correctional sergeant arrived, Officer Scalia
12   had to be instructed to stop beating Plaintiff, and this was witnessed by at least five other
13   correctional officers.
14            Plaintiff declares as follows:
15            “My civil complaint is addressing the excessive force used upon [me] after I was
              prone upon my stomack [sic]. Officer Huerta was upon my back and legs
16            covering the lower half of my body. With his hand upon my handcuffed hands.
              While Officer Scalia lifted my head with my hair off the floor and drove my head
17            into the floor. Utilizing his knee and body weight to drive my head down into the
              floor. Repeating the process 10 times over and over again.” [sic]
18
     (Pltf’s Decl., ECF No. 55 at 4-5 ¶6.)
19
              “Plaintiff did turn his head to ask officer Huerta what he said. During the escort
20            from the shower to the cell.” [sic]
21   (Id. at 5 ¶ 7.)
22            “Plaintiff plead [sic] guilty to the charged rule violation. No appeal was filed,
              [sic] There is no challenge to the administrative rule violation. The challenge is
23            to the treatment after prone upon the floor. Under complete control providing no
              action that could be provocative.” [sic]
24
     (Id. at 6 ¶ 8.)
25

26
                       6
                         Plaintiff states that under 15 CCR § 3327, “[u]pon completion of a disciplinary-free period for
27   Division D, E, and F offenses as provided in section 3328, an eligible inmate may apply to their caseworker for
     credit restoration by submitting a CDC Form 958 . . . Application for Inmate’s Restoration of Credits. [and] [a]
28   restoration hearing shall be conducted within 30 days of the inmate’s application.” 15 CCR § 3327(b). Plaintiff
     has now written the Counselor, Warden, and case records to request that these credits be restored.

                                                             13
 1
             Plaintiff asserts that when his deposition was taken, defense counsel Duggan was aware
 2
     that Plaintiff was suffering from schizophrenia and taking medication. (Pltf’s Decl., ECF No. 55
 3
     at 4 ¶4.) Plaintiff also asserts that during December 2018, he suffered auditory and visual
 4
     hallucinations, extremely painful cervical and lumber spinal pain resulting in a lack of sleep and
 5
     ability to concentrate. (Id.)
 6
     X.      DISCUSSION
 7
             A.      Sham Declaration
 8
             Defendants argue that Plaintiff’s declaration, filed in his opposition to the motion for
 9
     summary judgment on August 7, 2019, is a sham declaration that should be excluded because it
10
     contradicts his deposition testimony. Defendants argue that Plaintiff’s declaration contradicts
11
     Plaintiff’s own versions of the excessive force incident found in the Complaint and Plaintiff’s
12
     deposition, and they contend that Plaintiff submitted his new declaration solely in an attempt to
13
     avoid the Heck bar.
14
             The court may not make credibility determinations or weigh conflicting evidence at this
15
     stage of the proceedings, and it must draw all inferences in the light most favorable to the
16
     nonmoving party. [A]t this stage of the litigation, the judge does not weigh disputed evidence
17
     with respect to a disputed material fact. Nor does the judge make credibility determinations with
18
     respect to statements made in affidavits, answers to interrogatories, admissions, or depositions.
19
     These determinations are within the province of the factfinder at trial. Nelson v. City of Davis,
20
     571 F.3d 924, 928 (9th Cir. 2009) (citing Dominguez–Curry v. Nevada Transp. Dep't., 424 F.3d
21
     1027, 1036 (9th Cir. 2005) (internal quotation marks omitted)). However, the court does
22
     recognize that Plaintiff has offered facts that appear contradictory. Defendants offer evidence
23
     that Plaintiff’s account of the facts differs as to whether he turned his head toward defendant
24
     Huerta, whether he resisted Defendants during the escort, and whether he is only challenging the
25
     excessive force used after he was prone on the floor.
26
             The court finds that the facts in conflict raised by Defendants are immaterial to the ruling
27
     on this motion for summary judgment. This is because Plaintiff may, consistent with Heck,
28


                                                     14
 1   pursue a claim that although having a right to use reasonable force when Plaintiff resisted, the
 2   officers responded with excessive force. See Rodriguez v. City of Modesto, 555 Fed.Appx. 643,
 3   645 (9th Cir. 2013). Under such a claim it is immaterial whether Plaintiff resisted the officers or
 4   whether he only challenges the excessive force used after he was prone on the floor. Therefore,
 5   the court declines to find that Plaintiff’s declaration triggers the sham affidavit rule.
 6          B.      Heck-bar
 7          Defendants argue that Plaintiff’s excessive force claims against C/O Huerta and C/O
 8   Scalia are barred by the Supreme Court’s decisions in Heck v. Humphrey, 512 U.S. 477 (1994),
 9   and Balisok v. Edwards, 520 U.S. 641 (1997) because an award for damages would necessarily
10   imply the invalidity of his disciplinary conviction for “Willfully Resisting a Peace Officer
11   Resulting in the Use of Force” pursuant to Cal. Code Regs., tit. 15 § 3005(d)(1). Because
12   Plaintiff’s disciplinary conviction has not been invalidated and his forfeited behavioral credits
13   have not been restored, Defendants argue that his excessive force claims are inconsistent with
14   his disciplinary conviction, and thus must be brought in a habeas action, not pursuant to 42 U.S.C.
15   § 1983.
16          Uncontroverted evidence in the record shows that after investigation and a disciplinary
17   hearing conducted on February 13, 2015, Plaintiff was convicted of “Willfully Resisting a Peace
18   Officer Resulting in the Use of Force” in violation of Cal. Code Regs., tit. 15 § 3005(d)(1) and
19   assessed a 90-day loss of credits which have not been restored. (Borunda Decl., ECF No. 51-4 ¶
20   3 & Exh. A; Duggan Decl. ECF No. 51-5 ¶ 2 & Exh. B at 29-33.)
21          In several cases, the Ninth Circuit has applied Heck’s favorable termination requirement
22   to consider, and sometimes preclude, excessive force claims brought pursuant to 42 U.S.C. §
23   1983. For example, in Cunningham v. Gates, the Ninth Circuit found that § 1983 excessive force
24   claims filed by a prisoner who was convicted of felony murder and resisting arrest were barred
25   by Heck because his underlying conviction required proof of an “intentional provocative act”
26   which was defined as “not in self defense.” 312 F.3d 1148, 1152 (9th Cir. 2002).            A finding
27   that police had used unreasonable force while effecting the plaintiff’s arrest, the court held, would
28   “call into question” the validity of factual disputes which had necessarily already been resolved

                                                      15
 1   in the criminal action against him. Id. at 1154. However, in Smith v. City of Hemet, 394 F.3d
 2   689 (9th Cir. 2005), the Ninth Circuit considered whether excessive force allegations of a
 3   prisoner who pled guilty to resisting arrest pursuant to Cal. Penal Code § 148(a)(1) were barred
 4   by Heck,, and found that “Smith’s § 1983 action was not barred . . . because the excessive force
 5   may have been employed against him subsequent to the time he engaged in the conduct that
 6   constituted the basis for his conviction.” Id. at 693. Under such circumstances, the Ninth Circuit
 7   held that Smith’s § 1983 action “neither demonstrated nor necessarily implied the invalidity of
 8   his conviction.” Id.; see also Sanford v. Motts, 258 F.3d 1117, 1120 (9th Cir. 2001) (“If the
 9   officer used excessive force subsequent to the time Sanford interfered with the officer’s duty,
10   success in her section 1983 claim will not invalidate her conviction. Heck is no bar.”); Hooper
11   v. County of San Diego, 629 F.3d 1127, 1134 (9th Cir. 2011) (holding that a conviction for
12   resisting arrest under Cal. Penal Code § 148(a)(1) does not “bar a § 1983 claim for excessive
13   force under Heck if the conviction and the § 1983 claim are based on different actions during
14   ‘one continuous transaction’”).
15          Here, unlike the defendants in Cunningham, defendants Huerta and Scalia have not
16   shown that Plaintiff’s excessive force claims against them are necessarily inconsistent with his
17   adjudication of guilt for “Willfully Resisting a Peace Officer Resulting in the Use of Force.” The
18   factual context in which the force was used is disputed. Thus, even though Plaintiff was found
19   guilty of willfully resisting the officers, C/O Huerta and C/O Scalia could, if Plaintiff’s testimony
20   is believed, nevertheless be found liable for responding “maliciously and sadistically” with the
21   intent to cause him harm. See Hudson v. McMillian, 503 U.S. at 1, 7 (1992); El-Shaddai v.
22   Wheeler, 2011 WL 1332044, at *5 (E.D. Cal. Apr. 5, 2011) (finding that an Eighth Amendment
23   excessive use of force claim is not Heck-barred because “a judgment for plaintiff on his Eighth
24   Amendment claim would not necessarily imply the invalidity of his disciplinary conviction” for
25   willfully resisting a peace officer); Hooper v. County of San Diego, 629 F.3d 1127, 1134 (9th
26   Cir. 2011) (conviction for resisting arrest did not result in Heck bar to claim for excessive force
27   during arrest “when the conviction and the § 1983 claim are based on different actions during
28   ‘one continuous transaction’”); Simpson v. Thomas, 2:03-cv-0591 MCE GGH, 2009

                                                      16
 1   WL1327147 at *4 (E.D. Cal. May 12, 2009) (success on the plaintiff’s Eighth Amendment
 2   excessive force claim would not necessarily invalidate his conviction pursuant to Cal. Code
 3   Regs., tit. 15 § 3005(d)(1) because “even if Defendant acted unlawfully by using excessive force,
 4   Plaintiff could still have been guilty of battery”); accord Gipbsin v. Kernan, No. CIV S-07-0157
 5   MCE EFB P, 2011 WL 533701 at *5-6 (E.D. Cal. 2011); Gabalis v. Plainer, No. CIV S-09-0253-
 6   CMK, 2010 WL 4880637 at *7 (E.D. Cal. 2010) (“It is possible for defendants to have used
 7   excessive force and for plaintiff to have attempted to assault a correctional officer. Thus, success
 8   on plaintiff’s civil rights claims would not necessarily imply that the guilty finding and resulting
 9   loss of good-time credits is invalid”).
10            Thus, a finding in Plaintiff’s favor in the excessive force case would not necessarily imply
11   the invalidity of Plaintiff’s disciplinary conviction and punishment as Plaintiff’s theory depends
12   on a finding that the excessive force used against him was subsequent to when he resisted the
13   officers, ie.,when he was handcuffed and lying prone on the concrete floor.7 Moreover, even if
14   Plaintiff alleges that excessive force was used against him while he was being escorted and was
15   resisting Defendants, a finding in Plaintiff’s favor in the excessive force case would not necessary
16   imply the invalidity of Plaintiff’s disciplinary conviction for resisting the officers.                         See
17   Rodriguez, 555 Fed.Appx. at 645. The court cannot say therefore that Plaintiff’s excessive force
18   claims “necessarily imply the invalidity” of his conviction. Heck, 512 U.S. at 487, and thus
19   recommends that Defendants’ motion for summary judgment be denied.
20   XI.      CONCLUSION AND RECOMMENDATIONS
21            The court finds that Plaintiff’s excessive force claims in this case are not barred by the
22   favorable termination rule of Heck v. Humphrey, and Defendants’ motion for summary judgment
23   should be denied.
24   ///
25

26                     7
                         “If the evidence reviewed in the light most favorable to [Plaintiff], could support a finding of
     excessive force, then the defendants are not entitled to summary judgment. ‘Because [the excessive force inquiry]
27   nearly always requires a jury to sift through disputed factual contentions, and to draw inferences therefrom, we
     have held on many occasions that summary judgment or judgment as a matter of law in excessive force cases
28   should be granted sparingly.’” City of Hemet, 394 F.3d at 701 (quoting Santos v. Gates, 287 F.3d 846, 853 (9th
     Cir. 2002).

                                                             17
 1          Based on the foregoing, it is HEREBY RECOMMENDED that:
 2          1.      Defendants Huerta and Scalia’s motion for summary judgment, filed on July 24,
 3                  2019, (ECF No. 51), be DENIED; and
 4          2.      This case be referred back to the Magistrate Judge for further proceedings,
 5                  including preparation for trial.
 6          These findings and recommendations are submitted to the United States District Judge
 7   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
 8   (14) days from the date of service of these findings and recommendations, any party may file
 9   written objections with the court.     Such a document should be captioned “Objections to
10   Magistrate Judge’s Findings and Recommendations.” Any reply to the objections shall be served
11   and filed within ten (10) days after the date the objections are filed. The parties are advised that
12   failure to file objections within the specified time may result in the waiver of rights on appeal.
13   Wilkerson, 772 F.3d at 838-39 (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
14
     IT IS SO ORDERED.
15

16      Dated:     November 20, 2019                                /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


                                                       18
